Title: To Benjamin Franklin from Honoré-Sébastien Vial du Clairbois, 14 August 1778
From: Vial du Clairbois, Honoré-Sébastien
To: Franklin, Benjamin


Monsieur
A Brest le 14 aoust 1778
Je vous suplie d’agréer un exemplair de mon livre sur l’architecture navale. C’est un homage que je crois devoir au Philosophe-homme d’état: Et d’ailleurs il est independant de toute raison particuliere. Je suis avec respec Monsieur Votre très humble et très obeissant Serviteur
Vial Du ClairboisIngenieur de la marine au Departement de Brest
M. Franklin à Paris
  
Endorsed: Vial du Clairbois with a Book on Naval Architecture
Notation: 14 Aout 1778.
